Citation Nr: 1606875	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for a lumbar spine disability as due to a service-connected left shoulder disability.

3.  Entitlement to service connection for bilateral foot drop as due to a service-connected left shoulder disability .  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities as due to a service-connected left shoulder disability.  

5.  Entitlement to a disability rating in excess of 20 percent for a left shoulder disability as due to a service-connected left shoulder disability. 

6.  Entitlement to a total disability evaluation based on individual undemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 (left shoulder increased rating claim) and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

As pertaining to her claim for an increased disability rating for a left shoulder disability, in her May 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge by way of a videoconference hearing.  However, she withdrew that request in a later, April 2014, correspondence.  

In January 2013 and February 2014, before a statement of the case was issued on the issues, the Veteran withdrew her claims for service connection for kidney stones and service connection for a cervical spine disability, respectively, the Veteran requested that her claim for that disability be withdrawn.  As an appeal was never completed, those issues need not be considered by the Board.

Additionally, in January and December 2013 statements, following the RO's denial of the claim in the March 2012 rating decision, the Veteran asked to withdraw her claim for TDIU.  Significantly, however, in an August 2014 informal hearing presentation, the Veteran, through her representative, argued that she was entitled to a TDIU.  Moveover, under Rice v. Shinseki, a claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, if the Veteran does not wish the RO or Board to consider this issue, she should so state.

In August and December 2015 correspondences, the Veteran's representative waived initial RO consideration of the additional evidence added to the claims file since last considered in the supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additionally, the claim file contains service treatment records copied from a microfiche and scanned in to the system on March 2014 which are unreadable.  It is not clear that these are the best available copies of these records.

Regarding the issue of service connection for osteoporosis, on March 2012, the Veteran was informed that her claim for service connection for osteoporosis had been denied.  Later that month, the Veteran submitted a timely notice of disagreement with that finding.  No SOC was issued regarding this claim.
Where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the additional service connected disabilities on appeal, the Veteran was afforded VA examinations pertaining to her claims for bilateral drop foot, peripheral neuropathy and spine disability in January 2012.  Following a review of the claims file and examination of the Veteran, the VA examiner, a registered nurse, concluded that the Veteran's disabilities were not related to her left shoulder disability stating only that there was no etiological relastionship to her left shoulder condition and that therefore there was no evidence og aggravation as there was no relationship between the Veteran's service-connected left shoulder disability and these disabilities.  The examiner noted speficially that the Veteran's vertebral fracture was the result of the fall out of a chair.

The Veteran's claims file includes her reports of multiple falls.  Treatment records demonstrate that the Veteran sustained injuries to include a burst fracture of the L1 vertebra following October and November 2009 falls out of a chair.  A November 2009 private treatment note from the Central Montana Medical Center reports that the Veteran was found on her floor at home disoriented and unable to get up.  It was noted that pills were scattered throughout the room.  Similarly, treatment notes from the South Central Montana Mental Health Center.  An October 2009 treatment record noted that the Veteran had had a number of falls over the weekend and that she had bruises and a bump on her forehead.  It was noted that she was on Lyrica and had increased Lyrica as prescribed and took benzodiazepine and sometimes used marijuana as well.  A later October 2009 treatment record noted that the Veteran was not being medication compliant and that she was on a pain patch, took benzodiazepines and used Lyrica for her pain with a recent history of falls.  Concerns that the Veteran was overmedicating were discussed.  

In multiple statements in support of her claims, the Veteran asserts that her spine and neurological symptoms are related to her service-connected left shoulder disability in that the left shoulder disability altered her gait, causing her to harm her back and lower extremities.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the January 2012 VA examiner failed to provide adequate rationales for her findings that the Veteran's claimed disabiliites were not caused or aggravated by a left shoulder disability.  On remand, due to the complexity of the issues, new examinations, conducted by a physician, should be scheduled during which the examiner is asksed to provide thorough findings which address the Veteran's entire medical history as it pertains to these issues which include findings as to whether the Veteran's service -connected left shoulder disability adversaly affected her gait causing additional disabilities.

Turning to the Veteran's left shoulder disability, the Veteran was afforded a VA examination in order to determine the nature and severity of that disability in November 2013.  The examination report demonstrates that the Veteran was unable to perform repetitive use testing due to very limited range of motion bilateraly.  The examiner was sked to determine the functional loss and additional limitations in range of motion in order to determine the level of impairment caused by the left shoulder disability.  The VA examiner concluded that "as weith any joint condition pain , weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time."  Regrettably, these findings are found to be broad and do not directly address the Veteran's functional limitations as opposed to limitations which "could" potentially cause impairments.  As such, the Veteran should be afforded a new VA examination.

Because the issue of entitlement to a TDIU may is partially contingent of the Veteran's total disability rating, the issues remanded above are inextricably intertwined and the TDIU claim may and that claim may not adjudicated before all development for those claims are complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. . Thereafter, the Veteran should be afforded an examination by an appropriate specialist to evaluate the current level of disability associated with his headaches. The claims file must be made available for review by the examiner. The examiner is specifically requested to discuss: 

 a) the severity of the Veteran's headaches from August 2008 and whether or not his headaches were shown to be prostrating at that time and/or capable of producing severe economic inadaptability, and 

 b) the current severity and frequency of the Veteran's migraine headaches, to include whether they are completely prostrating and/or capable of producing severe economic inadaptability.

 The examiner should be notified that the rating criteria do not include a definition for "severe economic inadaptability;" however, the Court has determined that the standard does NOT require the claimant be completely unable to work. The examiner must therefore determine whether the Veteran's headaches produce, or are capable of producing, severe economic inadaptability. A full discussion of the functional impairment and effect of the Veteran's headaches on his occupational and daily life activities will be helpful to the Board.

 Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

Then, readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to include Pierce v. Principi, 18 Vet. App. 440   (2004). If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




